In an action, inter alia, to recover damages for legal malpractice, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Floyd, J.), dated August 4, 1997, which granted the motion of the defendants Joseph C. Tonetti and Law Offices of Cordes & Tonetti to dismiss the complaint insofar as asserted against them as barred by the Statute of Limitations.
Ordered that the order is affirmed, with costs.
Contrary to the appellants’ contention, their complaint contains no cause of action based on fraud. Nothing in the record supports a finding that they have such a cause of action (see, Estate of Boyd v Gering, Gross & Gross, 226 AD2d 489; Weiss v Manfredi, 83 NY2d 974). Hence, the rule under CPLR *751213 (8) that a cause of action based on fraud accrues when the fraud is discovered is inapplicable.
The appellants’ remaining contentions are without merit. Bracken, J. P., Thompson, Sullivan and Pizzuto, JJ., concur.